Appeal by defendant from an order of the Supreme Court, Kings County, dated March 12, 1968, which denied his motion for relief with respect to a judgment of conviction rendered by said court on February 5, 1960. Appeal dismissed. We deem defendant’s motion as one for resentence. As such, the order denying the motion is not appealable (People v. Machado, 18 A D 2d *7821103). On an appeal from the judgment defendant could have had a review of the question raised herein. We have nevertheless considered the motion on its merits and would affirm the order were we not dismissing the appeal. Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.